Mr Justice McBride
delivered the opinion of the court.
1. Taken as a whole, the findings of fact in the special verdict amount to this: That the defendant was operating its car at an unlawful rate of speed; that the motorman in charge failed to ring the bell, or otherwise give warning of the approach of the car, but that he could *542not, in the exercise of ordinary care, have stopped the car after it became apparent that plaintiff was about to cross the track in front of it. These findings conclusively settle the fact of defendant’s negligence. Conceding, for the purposes of this case, the proposition that finding No. 4 was upon an evidentiary fact, findings No. 5 and No. 6 conclusively establish the fact that the plaintiff, by the exercise of ordinary care on her part, could have avoided the accident, and that the collision was not unavoidable on her part. These findings are conclusive that plaintiff was guilty of negligence, contributing to her injury; and-it was the duty of the court, under Section 155, L. O. L., to give judgement in accordance with the special findings.'
2. We cannot agree with consel that finding No. 4 was improper as being merely a finding upon an evidentiary matter. In paragraph 2 of defendant’s second defense, it is alleged that, “though plaintiff and her husband saw and heard, or reasonably should have seen and heard, said car approaching in time to adjust their course and avoid a collision,” they negligently and recklessly drove their horse and buggy upon the track directly in front of defendant’s approaching car, etc. This was denied by the reply, and thus a direct issue was raised as to whether plaintiff, in the exercise of ordinary care, might have seen the car in time to have avoided the collision.
3, 4. The court, in its discretion, might have refused to submit this interrogatory to the jury, and, for that matter, might have refused to submit any interrogatory requested; but, under the circumstances, we do not think its submission was improper, and if it were this would not necessarily be reversible error. It is a rule of practice that improper findings in a special verdict do not defeat the verdict, but should be disregarded. Board of Commissioners, etc., v. Bonebrake, 146 Ind. 311 (45 N. E. *543470) ; Jones v. Caster, 139 Ind. 382 (38 N. E. 812: 47 Am. St. Rep. 274) ; Equitable Ins. Co. v. Stout, 135 Ind. 144 (33 N. E. 623).
5. It is claimed that the court erred in submitting interrogatory No. 5 to the jury without adding to it the words, “under all the circumstances,” but this qualification was given in the general charge in this language:
“It is for you to determine whether the defendant departed from the rule of ordinary care under all the circumstances, and under the instructions I have given you; and it is for you to determine whether, under all the circumstances, the plaintiff departed from the rule of ordinary care in a way to contribute to her injury.” And again: “Ordinary care is such care as a reasonably prudent person would exercise in his own behalf over his own affairs under like circumstances.”
The duty of the jury to consider all the circumstances is referred to in other parts of the charge, and is made especially prominent. Now, the ultimate fact is the exercise of failure to exercise ordinary care. The circumstances of the accident are not the ultimate fact, but are evidence by which the ultimate fact is to be ascertained; and, after the explicit instruction of the court to the jury as to the weight and attention they give to all attendant circumstances, it was unnecessary to require them to state, in answer to an interrogatory, that they had done the very thing that the court had by repeated instructions directed them to do. This instruction, given in substantially the same language is' approved in the following cases: C. & N. R. Co. v. Dunleavy, 129 Ill. 132 (22 N. E. 15) in which case the court said: “The question substituted by the court submitted to the jury a material and controlling fact, and one which could properly be made the subject of a special finding.” See, also, Republic Iron & Steel Co. v. Jones, 32 Ind. App. 189 (69 N. E. 191) ; Lake St. Elevated R. R. Co. v. Fitzgerald, 112 Ill. App. 312; Chicago City Ry. Co. v. Taylor, 170 Ill. 49 (48 N; E. 831).
*544Finding no error in the record, the judgment of the circuit court will be affirmed. Affirmed.
Mr. Justice Burnett took no part herein.